           Case 1:17-cv-06810-MKV Document 92 Filed 08/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
ACE AMERICAN INSURANCE COMPANY,
                                                                            17 Civ. 6810 (MKV)
                                   Plaintiff,

                 -against-

SEWELL L. “HUNTER” FRYE, JR., THE ESTATE OF                                      USDC SDNY
EDUARDO NUNEZ, THE ESTATE OF DANIELA                                             DOCUMENT
ABREU, TERESA HENRIQUEZ, ABEL GARCIA,                                            ELECTRONICALLY FILED
RAYMOND BAUTISTA, and THE ESTATE OF JOSE                                         DOC #:
HENRIQUEZ,                                                                       DATE FILED: 8/13/2020

                                    Defendants.
------------------------------------------------------------------------X

            ORDER APPROVING SETTLEMENT ON BEHALF OF DECEDENT

        Defendant Teresa Henriquez, as Administratrix of Defendant the Estate of Daniela Abreu,

has moved the Court [ECF #89] for approval of a settlement between Plaintiff Ace American

Insurance Company and Henriquez, pursuant to Local Rule 83.2. The complete and precise terms

and conditions of the settlement are set forth in the Release of All Claims (hereinafter “Release”),

attached as Exhibit B to the Declaration of Philip Hines in Support of the Motion to Approve the

Settlement [ECF #90]. The Court has also received a declaration from Henriquez in support of

the reasonableness of the settlement [ECF #91]. The motion is unopposed.

        The Court has reviewed the Release, Defendant’s motion for approval of the settlement,

and the documents submitted in support of the motion. The Court is fully informed of the specifics

of the full and final terms and conditions of the settlement. The Court finds that the terms and

conditions of this settlement, as set forth in the Release are fair, reasonable, and in the best interests

of the decedent, Daniela Abreu, and her estate. The Court further finds that the terms and

conditions of this settlement, as set forth in the Release, satisfy the requirements of Local Civil
         Case 1:17-cv-06810-MKV Document 92 Filed 08/13/20 Page 2 of 3




Rule 83.2(b).

       IT IS THEREFORE ORDERED that the settlement as set forth in the Release, is hereby

approved.

       IT IS FURTHER ORDERED that Teresa Henriquez, as Administratrix of the Estate of

Daniela Abreu, is authorized and required to sign any documents that are necessary to consummate

this settlement on behalf of the decedent, Daniela Abreu.

       IT IS FURTHER ORDERED that Teresa Henriquez, as Administratrix, is guardian of

the property of Daniela Abreu for purposes of receiving funds on her behalf under the Release and

this Order pursuant to N.Y. C.P.L.R. § 1206.

       IT IS FURTHER ORDERED that the settlement amount of Two Hundred and Twenty-

Five Thousand Dollars ($225,000.00) (hereinafter “Settlement Amount”) shall be distributed

according to the terms and conditions of the Release.

       IT IS FURTHER ORDERED that attorney’s fees in this action shall be set at Seventy-

Five Thousand Dollars ($75,000.00), an amount not exceeding 33.33% of the Settlement Amount,

and shall be paid as provided in the Release. The Court finds that the reimbursable costs and

expenses associated with the litigation are Ten Thousand Two Hundred One Dollars and Five

Cents ($10,221.05), and that such costs and expenses are fair, reasonable, and necessary. It is

hereby ordered that the legal fee and such costs and expenses are approved and are to be paid to

Held & Hines, LLP from the Settlement Amount.

       IT IS FURTHER ORDERED that Defendants are legally responsible for all past, present,

and future liens or claims for payment or reimbursement, including any liens or claims for payment

or reimbursement by Medicaid, Medicare, or healthcare providers, as set forth in the Release.

       IT IS FURTHER ORDERED that this action is discontinued without prejudice to
         Case 1:17-cv-06810-MKV Document 92 Filed 08/13/20 Page 3 of 3




restoring the action to this Court’s calendar if the application to restore the action is made by

September 14, 2020. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED:


       8/13/2020
